Opinion issued January 30, 2004
 
 
 
 
 
 
 
 
In The
Court of Appeals
For The
First District of Texas
____________
 
NO. 01-03-01199-CV
____________
 
IN RE JOHN PSAROVARKAS, Relator
 

 
 
Original Proceeding on Petition for Writ of Mandamus
 

 
 
MEMORANDUM OPINION
           Relator, John Psarovarkas, has filed a petition for writ of mandamus complaining
of Judge Dibrell’s
 November 13, 2003 “Final Judgment on Remand.”
           We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Higley.